Bobinson, J.
This is an appeal from a judgment quieting the title of T. A. Thompson and E. O. Stoudt to a half section of land in town 142, range 54. In 1914 one Waldorf died leaving no property except written contracts with Mr. Harvey and Mr. Parsons for the purchase of said land. It was in process of foreclosure on a mortgage for about $5,000. Waldorf left small debts due and owing each of the parties to this action. To obtain payment, in whole or in part, the several creditors of Waldorf took over the land contracts and the title acquired by a foreclosure of the mortgage, and took title in the name of T. A. Thompson, and it was in writing agreed that Thompson and each and every one of the several parties should try to obtain a purchaser for the land so as to pay each party his advances with 33-3* Per cent on his claim. In time Thompson obtained quitclaim deeds from the plaintiffs and sold the land to Stoudt, retaining a half interest. The sale was made at *177$34.50, from which each party received the amount of his advances, with 33y- per cent on his original claim. Thompson did all, or nearly all, the work, and made considerable advances without making any charge for the same. In that way each party plaintiff received one third of the debt, which was practically worthless. The defendants owned the greater part of the claim against the Waldorf estate. Without the least objection the plaintiffs received and retained the just dividends in full of their claims against the land, and then, after the lapse of time, when Thompson and Stoudt had made large and permanent improvements, and when the land had increased in value, the plaintiffs bring this action claiming that Thompson was a trustee and that he was barred from any sale of the land in any way inuring to his benefit; but, as the trial court found, the case does not properly involve any question of trusteeship. It was a combination or quasi partnership between the several creditors for the purpose of realizing something from the insolvent estate. Each and all of the creditors, had a right to find a purchaser for the land, and no one found anyone willing to pay $34.50 an acre, and the land was subject to a large and pressing debt which no one cared to pay. Stoudt was the principal creditor. Thompson and Stoudt had the largest investment, and it behooved them to close the deal, and it was done fairly and openly and in good faith. The facts are clearly stated in the findings of the court, which are well sustained by the evidence and justify the conclusions of law. However, it appears that costs were taxed in favor of Thompson and Stoudt, $74.20; Farmers State Bank, $22; R. C. Lindsey, $22; W. Jorgenson Company, $22. The last three items should be stricken,, and no costs allowed excepting the $74.20, because there was only one defense and one trial. But, as the cost is a small incident and does not involve the merits of the appeal, neither party is entitled to recover costs on the appeal. The judgment is modified by striking out the three items of costs, amounting to $66, and as thus modified it is affirmed, without costs to either party.